Citation Nr: 0327332	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-27 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pulled groin muscle.  

2.  Entitlement to service connection for a cyst of the left 
wrist.

3.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1986 to March 1996.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1999, inter alia, the issues 
noted above were remanded to the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office for 
further development and readjudication.  Based upon the 
veteran's relocation, his claims file was subsequently 
transferred to the Muskogee, Oklahoma, Regional Office (RO) 
for the completion of the requested action.  The claims file 
was ultimately returned to the Board for further appellate 
review.

It should be noted for the record that in addition to the 
issues noted above, several other issues had been included as 
subjects of the September 1999 remand.  These issues were 
entitlement to service connection for a hiatal hernia, 
entitlement to service connection for subluxation of the 
right fifth finger, entitlement to service connection for 
residuals of laceration of the hand, and entitlement to 
service connection for scoliosis.  In a June 2003 rating 
decision, service connection was granted for these latter 
claims.  The decision to grant service connection for these 
disorders is a full grant of the benefits sought and is 
therefore considered final as to them.  See Holland v. Gober, 
10 Vet. App. 433 (1997) (per curiam); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997). These issues are no longer in appellate 
status.


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

In July 1996, the veteran's claims for service connection at 
issue herein were denied based upon a finding that they were 
not well grounded.  The August 1997 statement of the case 
confirmed the "not well grounded" basis of the denials, 
while February 1998 and June 2003 supplemental statements of 
the case simply confirmed and continued the prior denials.  
The June 2003 supplemental statement of the case included the 
text of revised 38 C.F.R. § 3.159 pertaining to assistance in 
developing claims, but the decisions and reasons and bases in 
the supplemental statement of the case did not advise the 
veteran that the claims were adjudicated under the VCAA.  The 
current standard of review requires that after the evidence 
has been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The claims currently on appeal 
must be readjudicated by the RO in light of this change in 
the law.  

As noted, the VCAA also redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
also provide the veteran with complete notice of the 
provisions of the VCAA and determine whether any additional 
notification or development action is required under the 
VCAA.  

In May 2003, the RO directed a letter to the appellant that 
included reference to some of the language in the provisions 
of the VCAA.  In the letter, the appellant was told that he 
had 30 days to respond to the letter.  Subsequent to this 
letter, however, a decision was issued in the Federal Circuit 
Court that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision held that appellants must be afforded one year to 
respond to any request for development information under the 
VCAA, and not the 30 days that had been indicated.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit Court invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Furthermore, this case turns upon whether competent evidence 
can be produced supporting the veteran's allegation that he 
has the disorders at issue and that they resulted from a 
disease or injury in service.  The veteran's claims have thus 
far been denied based upon the failure to document a 
threshold requirement of a current disability.  With respect 
to the claims of entitlement to service connection for 
residuals of a pulled groin muscle, and entitlement to 
service connection for a cyst on the left wrist, this 
conclusion was based upon a VA examination that was conducted 
in March 2003.  The examination appears to be thorough and 
probative.  Consequently, the veteran is advised that in 
order to advance his claims for those disorders, evidence 
must be produced indicating the presence of a current cyst on 
the left wrist and current residuals of a pulled groin 
muscle.  

With respect to the veteran's claim of entitlement to service 
connection for a left ear hearing loss, it is noted that this 
claim had been denied based upon normal findings upon pure 
tone threshold evaluations in a March 1997 VA audiometric 
examination.  The results of contemporaneous speech 
recognition studies were not completed or interpreted by the 
examiner.  It appears, however, that at least partial speech 
recognition studies were accomplished that showed 
measurements in the left ear at below 94 percent, which may 
indicate hearing loss.  Under U.S.C.A. § 5103A(d)(1) (West 
2002), obtaining a medical examination and medical opinion is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The necessity for additional 
audiometric examination is shown for the proper assessment of 
the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Finally, it does not appear that the veteran's treatment 
records have been obtained.  It is incumbent upon VA to 
obtain complete copies of the veteran's current treatment 
records so that a decision on his claims will be a fully 
informed one.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied and 
that all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claims.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003)

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disorders at issue since service.  After 
securing the necessary releases, the RO 
should obtain copies of the veteran's 
records from any providers identified by 
him.  These records should be associated 
with the claims file. 

3.  The RO should schedule the veteran for 
a VA audiometric examination to determine 
the nature, etiology and severity of any 
left ear defective hearing.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be conducted 
including pure tone threshold testing and 
speech recognition testing.  The examiner 
should be asked to render an opinion in 
the report of the examination as to 
whether left ear defective hearing is 
present, and if so, whether it is at least 
as likely as not that left ear defective 
hearing had its origin in service or is 
otherwise related thereto.  If the 
examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  The 
report of the examination should be 
associated with the claims file.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


